Citation Nr: 0512266	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for Charcot-Marie-Tooth disease has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1971.     

In a May 1974 decision, the RO denied the veteran's original 
claim for service connection for thenar muscle atrophy (then 
considered a probable manifestation of Charcot-Marie-Tooth 
disease).  The veteran was notified of the denial of the 
claim that same month, but did not appeal.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from September 1998 and later 
rating decisions in which the RO denied the veteran's 
petition to reopen the claim for service connection for 
Charcot-Marie-Tooth syndrome.  In October 2000, the veteran 
provided testimony during a hearing before a Decision Review 
Officer (DRO) at the RO; a transcript of that hearing is of 
record.  In a December 2000 rating decision, the RO continued 
its denial of the petition to reopen.  

In January 2002, the RO again continued the denial of the 
petition to reopen the claim for service connection for 
Charcot-Marie-Tooth syndrome.  The veteran's representative 
filed a notice of disagreement (NOD) later that same month.  
A statement of the case (SOC) was issued in November 2002, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2002. 

In February 2005, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of the hearing is of record. During 
the Board hearing, the veteran requested, and received, a 30-
day abeyance period for submitting additional evidence.  In 
March 2005, the veteran submitted, along with a waiver of RO 
jurisdiction, a letter dated that same month from a private 
physician.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2004).

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for Charcot-Marie-
Tooth disease is set forth below.  The claim for service 
connection for Charcot-Marie-Tooth disease, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.	In a May 1974 decision, the RO denied service connection 
for disability then characterized as thenar muscle atrophy, a 
manifestation of Charcot-Marie-Tooth disease (hence, the RO 
effectively denied service connection for the underlying 
disease).  Although the veteran was notified of the denial 
later that month, he did not initiate an appeal.

2.	New evidence added to the record since the May 1974 RO 
decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for Charcot-Marie-Tooth disease.


CONCLUSIONS OF LAW

1.	 The RO's May 1974 denial of service connection for 
Charcot-Marie-Tooth disease is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  As evidence added to the record since the RO's May 1974 
decision is new and material, the requirements for reopening 
the veteran's claim for service connection for Charcot-Marie-
Tooth disease are met.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for Charcot-Marie-Tooth disease, the Board 
finds that all notification and development action needed to 
fairly adjudicate this aspect of the appeal has been 
accomplished.  

II.	Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.              38 
C.F.R. § 3.306(b).

As indicated above, in a May 1974 decision, the RO denied 
service connection for disability then characterized as a 
manifestation of Charcot-Marie-Tooth disease.  Evidence then 
considered consisted of the veteran's service medical records 
(SMRs).  Based on a review of the evidence-particularly, a 
January 1971 Medical Board report-the RO determined that the 
veteran's Charcot-Marie-Tooth disease pre-existed service, 
and did not undergo any aggravation therein; on that basis, 
service connection was denied.  Although the RO notified the 
veteran of the denial later than month, he did not initiate 
an appeal; hence, the denial is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in February 1998.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the February 
1998 date of claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the May 1974 denial of service connection.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's May 1974 
denial in this case includes a February 2001 letter from Dr. 
O. Williamson; letters from Dr. H. Shafia, dated from 
December 2001 and March 2005; an April 2003 letter from Dr. 
R. Tomlinson; treatment records from the Temple University 
Hospital (and affiliated private medical facilities), dated 
from November 1973 to April 1983, and from November 1999 to 
September 2002; records from the Philadelphia VA Medical 
Center (VAMC), dated from July 1980 to February 1984, in June 
1988, and from April 2003 to September 2003; the report of a 
June 1983 neuropsychiatric examination report conducted by 
Dr. N. Frignito; and records from the Social Security 
Administration (SSA), including a copy of June 1975 and June 
1983 decisions documenting the veteran's continued receipt of 
SSA disability benefits based on diagnosed Charcot-Marie-
Tooth disease.  Also added to the record are the transcripts 
of the veteran's October 2000 RO hearing, and the February 
2005 Board hearing; numerous personal statements from the 
veteran; and a December 1995 statement from a family member 
of the veteran.    

Specifically, in a February 2001 letter, Dr. Williamson noted 
that the veteran was initially diagnosed with Charcot-Marie-
Tooth syndrome in 1970, and opined that it was highly 
probable that the veteran's performance of physical duties 
related to his service aggravated the pain associated with 
his Charcot-Marie-Tooth disease, and also contributed to the 
overall worsening of this disability.  The Board finds that 
this letter is "new" in the sense that it was not 
previously before agency decision makers, and is not 
cumulative or duplicative of evidence previously of record.  
This evidence is also "material" for purposes of reopening 
the claim for service connection.  The Board notes that the 
private physician's opinion could be based solely upon the 
veteran's reported medical history, as he did not indicate 
whether he reviewed the veteran's SMRs or any other pertinent 
medical evidence.  However, the Board points out that, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus, 3 Vet. 
App. at 512-513.  The Board further notes that, to constitute 
new and material evidence for the purposes of reopening a 
previously disallowed claim, the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability," even where it will not eventually convince 
VA to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.  Hence, the Board finds that Dr. Williamson's 
opinion is so significant that it must be considered to 
fairly decide the merits of the claim.

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for Charcot-
Marie-Tooth disease are met.



ORDER

As new and material evidence to reopen the claim for service 
connection for Charcot-Marie-Tooth disease has been received, 
to this extent only, the appeal is granted.


REMAND

In view of the Board's determination that the claim of 
service connection for Charcot-Marie-Tooth disease is 
reopened, this claim must be reviewed on a de novo basis.  To 
ensure that the veteran's procedural rights are protected, 
insofar as him being given sufficient notice of the criteria 
a grant of service connection, and the opportunity to present 
evidence and/or argument on the underlying matter of service 
connection, RO adjudication of the claim in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board also finds that additional development of the 
evidence in connection with this claim is warranted.

The veteran's entrance examination report notes a history of 
foot aches, although there is no notation as to any prior 
diagnosis of or treatment for Charcot-Marie-Tooth disease.  
Service medical records further reflect that in January 1971, 
the veteran underwent treatment by a neurologist for pain in 
both thumbs, along with progressive weakness and 
deterioration of the thenar muscles.  The neurologist noted 
an impression of atrophy of the thenar muscles, with possible 
Charcot-Marie-Tooth disease.  Later that month, the veteran 
was placed on a duty profile that required suspension from 
all training pending a Medical Board evaluation, due to his 
inability to perform fine movements of the hands quickly and 
accurately.  At this time, the veteran's PULHES profile was 
adjusted from 1 to 4 under the category of upper extremities.  
(PULHES is the six categories into which a physical profile 
is divided.  The P stands for physical capacity or stamina; 
the U for upper extremities; the L for lower extremities; the 
H for hearing and ear; the E for eyes; and the S stands for 
psychiatric.  The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.)  

The January 1971 Medical Board report reflects a diagnosis of 
thenar muscle atrophy, bilaterally, probably due to Charcot-
Marie-Tooth disease.  It was further noted that the veteran's 
condition pre-existed service, and did not appear to have 
been aggravated during service.  The recommendation of the 
Medical Board was that the veteran was medically unfit for 
retention. 

The pertinent medical evidence since discharge, as indicated 
above, includes a February 2001 letter Dr. Williamson, a 
private physician, which notes the veteran's initial 
diagnosis of Charcot-Marie-Tooth syndrome in 1970, and the 
opinion that the veteran's physical duties in service had 
likely aggravated the pain associated with Charcot-Marie-
Tooth disease, and also contributed to the worsening of this 
disability.  As indicated above, the basis for the opinion is 
not indicated.  

In view of the above, the Board finds that a medical opinion, 
clearly based on examination of the veteran and consideration 
of his documented medical history (to include the in- and 
post-service evidence), and his assertions, is needed to 
fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A.  
Accordingly, the RO should arrange for the veteran to undergo 
VA examination by a neurologist at an appropriate medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
will result in a denial of the claim.  See 38 C.F.R. § 
3.655(b) (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes hospitalization and outpatient treatment records 
from the Philadelphia VAMC, dated from July 1980 to February 
1984, from June 1988, and from April 2003 to September 2003.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Philadelphia 
VAMC since September 2003, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requesting 
records from Federal facilities.  

Further, to ensure that all due process requirements are met 
with respect to the claim on appeal, the RO should also give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claim.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See             38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Philadelphia VAMC all outstanding 
pertinent records of evaluation and/or 
treatment for the veteran's Charcot-Marie-
Tooth disease, since September 2003.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

Based on the examination and review of 
the record, the examiner should offer, 
consistent with sound medical judgment, 
as to whether the veteran presently has 
Charcot-Marie-Tooth disease, and if so, 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability was 
incurred or aggravated during  the 
veteran's service.  

In rendering the requested opinion, the 
examiner should address the following: 
(a) whether any diagnosed Charcot-Marie-
Tooth disease pre-existed his entrance 
into military service; if so, (b) whether 
this disability increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of that Charcot-Marie-Tooth 
disease.  If the physician determines 
that the disability did not pre-exist 
service, he or she should opine whether 
this disability had its onset in service 
or is medically related to an in-service 
injury or disease.  

Also in rendering the requested opinion, 
the examiner should specifically consider 
and address the significance, if any, of 
the in-service Medical Board finding that 
his Charcot-Marie-Tooth syndrome pre-
existed service, but did not appear to 
have been aggravated in service, as well 
as the February 2001 physician's 
statement to the effect that the 
veteran's Charcot-Marie-Tooth disease 
pre-existed service but was aggravated 
therein.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for Charcot-Marie-Tooth 
syndrome, in light of all pertinent 
evidence (to include that submitted 
directly to the Board in March 2005) and 
legal authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
citation to all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


